Citation Nr: 9909786	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite to the hands and feet, including arteriosclerotic 
occlusive disease of the lower extremities.  


REPRESENTATION

Appellant represented by:	Rosa D. Harris


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision and an 
August 1997 determination rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined, respectively, that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for frostbite of the hands 
and feet, and denied entitlement to service connection for 
arteriosclerotic occlusive disease of the lower extremities 
as a residual of frostbite.  

The veteran appeared and testified at a Board hearing before 
the undersigned Board Member.  At the time of the hearing, 
the veteran submitted to the Board a signed waiver of RO 
consideration with respect to additional evidence he 
submitted directly to the Board.  

The Board also notes that the record raises the issue of 
whether the veteran's appeal to the RO's July 1995 rating 
decision was timely.  Indeed, it is also noted in the Board 
hearing transcript that consideration would be given as to 
whether this issue is properly on appeal.  For the reasons to 
be explained hereinafter, the issue of the timelines of the 
veteran's appeal to the July 1995 rating decision is moot.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently suffers from a disability of the hands, due 
to the residuals of frostbite or otherwise.

2.  There is no competent medical evidence showing that the 
veteran's current disabilities of the feet are related to 
service.

3.  There is no competent medical evidence showing that the 
veteran's current disability due arteriosclerotic occlusive 
disease of the lower extremities is related to service, as 
the residual of frostbite or otherwise.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
the residuals of frostbite to the hands and feet, including 
arteriosclerotic occlusive disease of the lower extremities, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes at the outset that in July 1995, the RO 
rendered a rating decision denying entitlement to service 
connection for frostbite of the hands and feet as not well 
grounded.  Although the RO received a notice of disagreement 
(NOD) in January 1996 and issued a statement of the case 
(SOC) in October 1996 with respect to the July 1995 rating 
decision, the veteran did not perfect his appeal by filing a 
Substantive Appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (1998).  Therefore, the 
RO's July 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c).  

In February 1997, the veteran requested that the RO reopen 
his claim for entitlement to service connection for frostbite 
of the hands and feet.  Pursuant to a May 1997 rating 
decision, the RO denied the veteran's request to reopen his 
claim of service connection for frostbite of the hands and 
feet on the basis that new and material evidence had not been 
submitted.  After the veteran filed his May 1997 NOD with 
respect to this decision, the RO issued an August 1997 SOC, 
which styled the issue of service connection for frostbite of 
the hands and feet as two separate issues: 1) entitlement to 
service connection for the residuals of frostbite of the 
hands and 2) entitlement to service connection for 
arteriosclerotic occlusive disease of the lower extremities 
(claimed as a residual of frostbite).  As it is clear that 
the veteran is claiming that his arteriosclerotic occlusive 
disease is a residual of frostbite, the Board finds that his 
initial claim for service connection for the residuals of the 
hands and feet is inclusive of this issue.  Therefore, the 
veteran is not prejudiced by the joinder of these two issues 
into one.  

After reviewing the August 1997 SOC, it appears that, without 
complete articulation, the RO effectively found new and 
material evidence to reopen the veteran's claim entitlement 
to service connection for the residuals of frostbite of the 
hands and feet, but nevertheless denied the claim as not 
well-grounded.  After reviewing the evidence associated with 
record since July 1995, the Board agrees that such evidence 
is new and material and that the claim of entitlement to 
service connection for the residuals of frostbite of the 
hands and feet has been reopened.  Therefore, as alluded to 
earlier, the question of the timeliness of the veteran's 
appeal to the July 1995 rating decision is moot.

At this point the Board notes recent judicial holdings which 
apply to a case such as this.  When a veteran seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. February 17, 1999); Winters v. West, No. 97-
2180 (U.S. Vet. App. February 17, 1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995).  Third, if the claim is found to be 
well grounded, then the merits of the claim may be evaluated 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met. 

As noted above, the RO in effect found new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for frostbite of the hands and feet, and 
the Board agrees with this finding by the RO, in that the 
evidence associated with the claims file since July 1995 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant of 
prior evidence, and is probative of the issue at hand.  
38 C.F.R. § 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 273 
(1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, 
the immediate question which the Board must next address is 
whether the veteran's claims are well grounded.  

A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
To establish that a claim for service connection is well-
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records (SMRs) are missing and 
appear may have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Under these 
circumstances, where a veteran's SMRs cannot be located, VA 
has a heightened duty to assist the veteran in reconstructing 
his SMRs from alternative sources, explaining its findings 
and conclusions, and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski 1 Vet. App. 365, 367 (1991).  
The Board finds, however, that the RO has undertaken every 
effort to obtain the veteran's SMRs from alternative sources.

Turning to the evidence of record, the Board first observes 
that the oldest post-service medical record in the claims 
file relevant to the hands, feet, or lower extremities is a 
September 1985 orthopedic consultation report, which noted 
that the right foot exhibited a status post partial 
amputation of the tip of the 2nd toe.  Indeed, treatment 
records from that point forward indicate that the veteran 
suffered varying ailments of his feet, including 
hyperkeretosis, elongated nails, corns, and calluses.  
Although there was some indication these conditions could be 
associated with his diabetes, these records do not so much as 
mention them to be residuals of frostbite. 

A May 1997 letter from a private physician, Ellis A. Tinsley, 
Sr., M.D., FACS, stated that the veteran was seen for 
complaints of pain in his feet, legs, and occasionally the 
hands.  A noninvasive vascular evaluation of the upper 
extremities was within normal limits, while a noninvasive 
vascular evaluation of the lower extremities revealed severe 
ateriosclerotic occlusive disease.  Dr. Tinsley did not 
address whether the veteran's severe arteriosclerotic 
occlusive disease of the lower extremities were a residual of 
frostbite incurred during service.

A January 1999 letter from a separate private physician, Fred 
D. McQueen, Jr., M.D., stated that the veteran had decreased 
vascularity of the lower extremities and that he "gave a 
history of military service where he incurred frostbite and 
underwent subsequent amputation in 1950."  Dr. McQueen 
further stated that "[i]t is my professional opinion that 
[the veteran's] initial episode of frostbite resulting in 
amputation means he has suffered severe trauma to the 
vascular system of the lower extremities with decreased 
bloodflow.  I do feel that this condition has been aggravated 
by his diabetes mellitus." 

The medical evidence of record is insufficient to well-ground 
the veteran's claim because it does not show the following: 
1) that the veteran suffers from a current disability of the 
hands due to the residuals of frostbite or otherwise; or 2) 
that there is a link between the veteran's various 
disabilities of the feet, or current arteriosclerotic 
occlusive disease of the lower extremities, and service.  The 
Board has considered Dr. McQueen's opinion that the veteran's 
arteriosclerotic occlusive disease is due to frostbite 
incurred in service.  However, as the Board notes that this 
opinion was arrived at soley through a history given by the 
veteran, a mere history recorded by a medical examiner, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence sufficient to make the 
veteran's claim well grounded.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Clearly, there is no medical 
evidence showing that the veteran currently has or at any 
time since service has had residuals of frostbite of the 
hands, including any amputation resulting from frostbite.  
Moreover, as there is only medical evidence showing 
arteriosclerotic occlusive disease since May 1997 and foot 
ailments in general since September 1985, there is no 
evidence to support the finding of a well-grounded claim on 
the basis of continuity of symptomatology under Savage.

The remaining evidence consists of the hearing testimony and 
written statements of the veteran and of his wife.  As a 
matter of law, however, the veteran and his wife (as 
laypersons) are not competent to offer opinions that his 
hands suffer from the residuals of frostbite, or that his 
disabilities of the feet or his current arteriosclerotic 
occlusive disease of the lower extremities is related to 
frostbite sustained in service.  Such statements do not 
satisfy the medical nexus requirement and cannot, therefore, 
render his claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In other words, the veteran 
needs to show competent medical evidence that he currently 
suffers from the residuals of frostbitten hands and feet, and 
that his arteriosclerotic occlusive disease of the lower 
extremities can be linked to service.  By this decision, the 
Board is informing the veteran that competent medical 
evidence of a current disability and causation is required to 
render his claim well grounded.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

A well-grounded claim not having been submitted, service 
connection for the residuals of frostbite to the hands and 
feet, including arteriosclerotic occlusive disease of the 
lower extremities, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

